VIRGINIA & AMBINDER, LLP
By: Nicole Marimon, Esq.
40 Broad Street, 7th Floor
New York, New York 10004
Office Tel. No.: (212) 943-9080
Attorneys for Plaintiffs


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
 TRUSTEES OF THE NEW JERSEY B.A.C. HEALTH
 FUND, TRUSTEES OF THE NEW JERSEY B.A.C. CaseNo. l8cv 14997(RMB)(KMW)
 ANNUITY FUND, TRUSTEES OF THE B.A.C. LOCAL
 5 PENSION FUND, TRUSTEES OF THE NEW JERSEY
 BM&P APPRENTICE AND EDUCATION FUND,
 TRUSTEES Of THE BRICKLAYERS & TROWEL
 TRADES     INTERNATIONAL PENSION       FUND,
                                                 DEFAULT JUDGMENT
 TRUSTEES OF THE INTERNATIONAL MASONRY
 INSTITUTE, and RICHARD TOLSON, as Administrator
 of B.A.C. ADMINISTRATIVE DISTRICT COUNCIL
 OF NEW JERSEY.

                                                 Plaintiffs.

                         -against-

WILLIAM WATTS Of NEW JERSEY LLC

                                               Defend ant.



       The Summons and Complaint in this action having been duly served on the above-named

Defendant WILLIAM WATTS Of NEW JERSEY LLC (“WATTS”), and said Defendant having

failed to file an Answer to said Complaint, and said default having been duly noted arid upon the

annexed Declaration of Default Judgment,

       NOW, on the motion of Virginia & Ambinder. LLP, attorneys for Plaintiffs, it is hereby:

       ORDERED AND ADJUDICATED that Plaintiffs do recover of WATTS, the Defendant,

with its principal place of business at 800 Judith Lane, Atco. New Jersey 08004, in the amount of

$3],269.03, consisting of(I) contributions to the Funds in the principal amount of $20,490.87 and
dues check offs of $2,29 0.13, plus interest in the amount of $1,107.36 and liquidated damages in

the amount of $4,098.17 (2) attorneys’ fees and costs in the amount of $3,282.50; pIus (3) interest

from November 19, 201 8 through the date of judgment, (4) and such further legal, equitable, or

other relief as the court ees just and proper; and, that the plaintiffs have execution therefore.




                                               Hon. Renee Marie Bumb, U,S.D.J.

                                               This document was entered on the docket on
